DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Applicant’s response filed on 06/15/2021 has been
entered. No Claim has been amended. No Claim has been canceled. No New Claim has been added. Claims 1-20 are still pending in this application, with claims 1 and 12 being independent.

Response to Arguments
1.	Applicant's arguments filed on 06/15/2021 on page 3
of applicant's remark regarding Claim 1, the applicant
argues that Sequans does not teach a flow control group includes RLC channels. Majmundar does not teach any flow control groups include RLC channels. The motivation to combine Sequans and Majmundar is improper.
Examiner respectfully disagrees with Applicant's arguments for the following reasons: Sequans discloses that one or more RLC channels. Examiner relies on Majmundar to teach further that the combination of DRBs of different UEs can be in a RLC channel or backhaul bearer or RLC bearer (Majmundar Fig.6). Majmundar teaches that the multiple UE bearers are in a RLC channel and it can be represented as a group (i.e. flow control group) (Majmundar Fig.6 Para[0058-59]). Thus, RLC channel of Majmundar can be considered as the claimed flow control group which includes one or more RLC channels.
It would have been obvious to a person having ordinary skill in the art to combine Sequans and Majmundar to have RLC channels/bearers (i.e. aggregated UE bearers) for better flow control (Majmundar Para[0061]).


The applicant’s arguments have been fully considered but they are not persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUDESH M PATIDAR whose telephone number is (571)272-2768.  The examiner can normally be reached on M-F - 9:00AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUDESH M PATIDAR/Examiner, Art Unit 2415   

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415